DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 1-49 are currently pending in the application. Applicant’s election without traverse of Group I drawn to a multispecific antigen binding molecule, and particular species of antigen binding molecule (second arm) defined by CDRH 1-3 as SEQ ID NO: 20, 22, 24 and CDRL as SEQ ID NO: 28, 30, 32 in the reply filed on 02-07-2022 is acknowledged. Claims 25, 26, 40-46, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. As the elected species of antigen binding bi-specific antibody was not found in the prior art the search as extended to the additional species as defined in claims 25, 26 and therefore claims 1-39, 47-49 are examined on the merits below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 30, 36-38, 39, 47, 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Lier et al (Eur. J. Immunol. 1987.17: 1.599-1604) as evidenced by Turner et al (NATURE |VOL 402 | SUPP | 25 NOVEMBER 1999 |).  The claim 1 describes a bispecific molecule that binds to both the FcERIa and CD3 antigens. The disclosure of Van Lier describes anti-CD3 antibody, CLB-T3/4. E of which the fc Region is of the IgE isotype. The molecule is described as functionally active with respect to human monocytes isolated from human donors, which is unique from that elicited from IgG isotype antibodies (table 2, p1602 paragraph 1). Therefore, the molecule satisfies the requirement of binding the IgE receptor (FcER1a) as the alpha chain of the FcERI is responsible for binding the IgE Fc region (Turner B24, paragraph 2-4). In regards to claims 3, 4, 5, 30, 47 the reference describes that the affinity constant for the interaction of the FcER1a and IgE constant region is a Kd of 10E-9 to 10E-10 as such 1nm-0.1nm. As a defined physical equilibrium constant, the Kd is thus dimensionless with respect to the method of measurement and temperature at which the assay is performed. Similarly, the dissociation ½ life may be calculated by the equation 0.69/Kd x s = for instance at the above Kd of 10XE-9M the binding dissociation half-life would be approximately 1.15X10E7 which satisfies the requirement of the claims, and is also dimensionless with respect to assay method or temperature. In regards to claim 30, an IgE Fc antibody would be expected to competitively bind to the Fc Receptor to some greater than zero amount, even in the presence of IgE molecules.  With respect to the claims 36-38 the antibody of Van Lier is produced from a hybridoma clone which is a host cell that inherently comprises a nucleic acid encoding the . 
Claims 47, 48 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hong et al (Yonsei Med J 2016 Nov;57(6):1412-1419). Anticipating the instant claims the disclosure of Hong describes antibody (fragment thereof) which binds to the FcERIa molecule with a Kd of 4nM (figure 4A, p1415). As described above for the IgE molecule binding to the FcERIa such a high affinity antigen binding will lead to the values of dissociative half-life of much greater than 0.54 minutes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 30, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhukovsky et al. (US20160039934) further in view of Turner. In regards to the claim 1 the disclosure of Zhukovsky (0004-0006) describes antigen binding proteins (tandem diabodies) which comprise at least one human CD3 binding site and additional binding moiety which is directed to a tumor associated antigen (0004-0006). Tumor associated antigen for the second binding moiety are described as potentially comprising the CD19, CD20 antigen, . 
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhukovsky and Turner as applied to claim 1, 31 above, and further in view of Ulrich et al (MABS 2017, VOL. 9, NO. 2, 182–212). The disclosure of Zhukovsky describes bispecific tandem antibody molecules which are devoid of the constant regions of the antigen binding molecular components, however the disclosure of Ulrich describes that there are many different formats that are utilized in the construction of bispecific antibodies (figure 2). Many of the described molecules include the heavy chain constant regions from either the IgG1 and/or IgG4 isotypes of the IgG (Figure 3) (p191, paragraph 3) (p192 paragraph1). As such it would be obvious to utilize different formats of bispecific antibodies including either/or IgG1 or IgG4 constant regions for the purposes of further tuning the in-vivo effector function of the bispecific molecules. For instance, an IgG4 would be devoid of Fc-gamma mediated effector functions, thereby most of the in-vivo functioning would be mediated by the antigen binding arms. Alternatively, one may utilize a different isotype that does activate the Fc-gamma mediated effector functioning, recruiting not only T cells to the targeted cell, but also other cells such as macrophage and NK cells which would augment the response potentially beneficially. One would therefore be selecting heavy chain constant regions from a limited number of well characterized molecules with characterized effector functions as described by the disclosure of Ulrich. 
s 6, 22, 23, 24 ,29are rejected under 35 U.S.C. 103 as being unpatentable over Zhukovsky and Turner as applied to claim 1 above, and further in view of Smith et al (WO2017053856A1). The disclosure of Zhukovsky does not describe the sequences of the CD3 specific binding arm as described in these instant claims. The disclosure of Smith describes optimized anti-CD3 bi-specific antibodies and uses thereof (title). The disclosure reveals bispecific antibodies directed to CD3 and a tumor associated antigen the SEQ ID NO: 138 and 162 identical in sequence to the instantly claimed SEQ ID NOs: 42 and 26 as the VH and VL of the CD3 binding arm of the generic bispecific antibody (0011) (CD3-VH-G20). The CDR of claim 23 are derived from the VH and VL SEQ ID NO: 42 and 26 and are thus similarly disclosed by the reference of Smith. It would be obvious to utilize these disclosed CD3 antibody that are described as inducing T cell mediated killing of tumor cells, or any cell, which express the second antigen such as FcERIa with high efficacy (abstract) for the purposes of eliminating pathological cells which may express the second antigen (FcERIa for instance) thereby ameliorating a condition caused by such cells. With regards to the claim 6 the anti-tumor associated antigen molecules of the invention of Smith bind to the tumor associated antigen with an EC50 of less than 50nm, a range that encompasses the instantly claimed EC50 value of less than 20nm, and it would therefore be obvious to utilize a antibody to the FcERIa antigen with an essential binding affinity which is even lower than that disclosed by Smith for the purpose of efficiently directing lysis of the target cells by T cells bridged by the CD3-FcERIa bispecific antibody. In regards to claim 29 an antibody with the same CDR regions, (SEQ ID NO:138 and 162) would be expected to bind the same epitope and therefore compete with binding with the referenced antibody.
s 3, 4, 5, 47, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhukovsky and Turner as applied to claim 1 above, and further in view of Hong. The disclosure of Zhukovsky does not particularly disclose the physiochemical parameters as are instantly claimed in the above. The disclosure of Hong describes FcERIa binding molecules which are capable of binding to the FcERIa molecule with a Kd of 4nM which as described in the section 102 rejection of these claims inherently leads to the satisfaction of the physiological parameters as are instantly claimed. It would be obvious to utilize a FcERIa binding domain which has a high affinity (low Kd) for the target molecule, for the purposes of creating a bispecific molecule that may successfully compete in-vivo with serum IgE which also binds to its natural receptor and thereby allow for T cell targeting to pathologic cells which may express the antigen.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhukovsky and Turner as applied to claim 1 above, and further in view of Panowski et al. (Blood (2016) 128 (22): 383). The disclosure of Zhukovsky is silent with respect to potential EC50 for anti-CD3 signaling. It is noted that the EC50 value, unlike Kd value of a particular molecule is a relative value that is highly dependent on the system utilized to determine this value. As such the claim of “activates CD3 signaling with an EC50”, less than about 4.9nm is a relative measure which is not completely defined by the claim as written. It appears that the claim is referencing a specific luciferase-NFAT reporter gene (Jurkat cells) assay system as described in Table 15 and (0256) in the presence of human IgE. As these limitations are not incorporated in the instant claim, the disclosure of Panowski describes a bispecific molecule (CD3-BCMA) which T cells cocultured with BCMA expressing cell lines were activated and degranulated in the presence of . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 25-27 recites the limitation “the first antigen binding domain that comprises HCDR1,” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims. The claims may be reworded to read for instance “the first antigen binding domain comprises HCDR1,”.

Claims 9, 11, 13, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-24, 28-39, 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The independent claim 1 specifies an antigen binding molecule which functionally binds to both the FcER1a and CD3 molecules, with the following dependent claims further specifying the functional characteristics and partially defining the structure of the molecules. With respect to the claims described the applicant has claimed a wide variety of antigen binding molecules which may functionally satisfy the claims, while providing limited or no indication of the structures which may satisfy the claims as written. For instance, the claim 1 and dependent claims encompass a broad genus of antigen 
Allowable Subject Matter
	Claim 2, is allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest a bispecific antibody with the claimed amino acid sequences.
Conclusion
Summary: Claim 2 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN HARTNETT/Examiner, Art Unit 1644  
                                                                                                                                                                                                      /AMY E JUEDES/Primary Examiner, Art Unit 1644